HARALSON, J.
The demurrer to the indictment was properly overruled. The averments were entirely sufficient both as to identity and as to value.—Thomas v. State, 117 Ala. 84; Brown v. State, 120 Ala. 342, 349.
The evidence tended to show, and the jury might therefrom have so believed and found, that defendant’s son, Gordon, had stolen the money and gave it to his father. The defendant claimed that it ivas a certificate of registration, that his son had found, and not a ten dollar bill. James Fair cloth, a Avitness for the State, testified that he was with defendant and his son when the boy handed the money to the defendant; that defendant’s son, who Avas Aval king behind witness and defendant, called his father and told him that he had found something, and handed him a paper Avhicli Avas a ten dollar greenback bill, and asked defendant if it was Avorth anything, to Avhicli the Avitness replied, “Yes, it is Avorth ten dollars in silver,” and the defendant said yes it Avas, and put the same in his pocket; that witness saw the numbers on the bid, and suav an “X” on it, and that he knew money and kneav that the hill gnum by the little boy, Gordon, to his father, Avas money and not a registration certificate. In bringing out this evidence the State asked the Avitness, “Did you see the little boy, Gordon, give the defendant a bill of money?” which question against defendant’s objection the court allowed, and after the Avitness had au-SAvered as above, the defendant moved to exclude the evidence, Avhich the court refused to do. In'neither ruling was there error. The question called for a fact, which was legal and pertinent.
It Avill be noticed, that the indictment charges that defendant, “did receive, conceal, or aid in concealing” the property, “knoAving that it was stolen, and not having the intent to restore it to the owner,” etc. He is thus charged in the alternative with receiving, concealing or aiding in concealing the property, and if it Avas stolen, as the jury, under the evidence, had a right to find, and the defendant concealed it, or aided in concealing it, knowing it to have been stolen, he Avould be guilty, although he did not know it had been stolen at the time he received it.
Charges E and D requested by the defendant and refused, would have confined the jury to the consideration *146of the question, whether he knew the money had been stolen at’ the time he received it, and were, therefore, properly refused.
Affirmed.